Acknowledgment
The amendment filed on December 2, 2021, responding to the Office Action mailed on November 1, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-8 and 12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach the method of claim 1 comprising: forming a protruding structure in a via-hole area on a flexible base substrate, wherein the via-hole area is in a display area of the flexible base substrate; forming an organic light-emitting functional film and a top electrode layer successively on the flexible base substrate formed with the protruding structure; removing the protruding structure and portions of the organic light-emitting functional film and the top electrode layer covering the protruding structure, to form patterns of the organic light-emitting functional film and the top electrode layer; forming an encapsulation thin film covering the patterns of the organic light-emitting functional film and the top electrode layer on the flexible base substrate; removing a portion of the encapsulation thin film in the via-hole area; and removing a portion of the flexible base substrate in the via-hole area.
Claims 2-8 and 12 depend directly or indirectly on claim 1 and are allowable on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893